DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.
 
Status
	Applicant’s reply dated 20 September 2022 to the previous Office action dated 27 April 2022 is acknowledged.  Pursuant to amendments therein, claims 1, 4-6, 8-11, and 14-16 are pending in the application.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 September 2021.
	Claims 1, 4-6, and 8-11 are under current examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Colloids and Surfaces A: Physiochemical and Engineering Aspects, vol. 153, 1999, pages 383-394; of record) in view of Imbrogno et al. (Journal of Membrane Science, vol. 467, 2014, pages 262-268).
Ma et al. discloses preparation of uniform PLA (i.e., biodegradable polymer) microspheres (i.e., spherical microparticles) by employing the Shirasu Porous Glass (SPG) emulsification technique (title) wherein PLA is dissolved in dichloromethane (DCM) (i.e., organic solvent) dispersed oil phase, pressure forces the oil phase through uniform pores of SPG membrane into continuous phase comprising sodium lauryl sulfate (SLS) and polyvinyl alcohol (PVA) (i.e., surfactants) to form droplets, then the DCM is evaporated to obtain solid polymer microspheres (i.e., removing the organic solvent from the emulsion to form microparticles), wherein PLA concentration is 10-20 wt% (abstract), wherein addition of oil phase to continuous phase results in emulsification (page 385 column 1), wherein pressure ranges from 0.06-0.18 kg/cm2 (i.e., about 5.9-17.7 kPa) varying based on PLA concentration (section 2.3 page 386), wherein membrane pore size is 5.2 µm and stirring is 200 rpm (section 2.3 page 386), wherein the diameter of microspheres can be varied simply by using SPG membranes with different pore sizes (section 1 page 384 column 2), wherein hexadecane (i.e., porogen) is used as a co-surfactant which forms micropores on the microsphere surface (i.e., porous microparticles) (section 3.2 page 387-388; Table 1), wherein PLA has a number average MW of 110,000 g/mol (section 2.1), wherein microsphere diameter is for example 30.31 µm (Run no. 335, Table 2, page 389), wherein the concentration of SLS and PVA (i.e., surfactant) in the continuous phase is 1.6/151.6 * 100% = about 1 wt% (Table 1, page 388).
Although Ma et al. does not specify a SPG membrane pore size of 10-30 µm as claimed, Ma et al. does teach using SPG membranes with different pore sizes to vary the size of the microspheres to a desired size for a particular application, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ma et al. as discussed above and to optimize the effectiveness and uniformity of the microspheres of Ma et al. by varying the size of the microspheres to a desired size for a particular application simply by using SPG membranes with different pore sizes in the method of Ma et al. as discussed above through routine experimentation per MPEP 2144.05(II), including increasing membrane pore size to increase microsphere size, with a reasonable expectation of success.
Although Ma et al. does not specifically disclose porosity ratio of 5 to 50% as claimed, Ma et al. does teach using hexadecane to form micropores, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ma et al. as discussed above and to optimize micropore formation in the microspheres of Ma et al. as discussed above by varying the amount of hexadecane used therefor as suggested by Ma et al. and thereby achieving desired amount of pores therein (i.e., porosity ratio) through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
Although Ma et al. teaches use of PLA, Ma et al. does not teach use of polycaprolactone as claimed.
Imbrogno et al. discloses preparation of polycaprolactone microparticles by membrane emulsification (title) wherein biodegradable polyesters used in drug delivery include lactic acids, glycolic acids, and polycaprolactone (abstract) wherein polycaprolactone (PCL) when compared to other polyesters has excellent biocompatibility, ability to be fully excreted from the body one bioreabsorbed, relatively inexpensive production routes, and superior rheological and visco-elastic properties (section 1 first paragraph page 262) wherein membrane emulsification is used to prepare microspheres/microcapsules of lactic acid polyesters (PLA) and glycolic acid polyesters (section 1 page 263 second column first full paragraph) wherein the PCL has molecular weight 14 kDa (i.e., 14,000 g/mol) (section 2 first paragraph page 263).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ma et al. and Imbrogno et al. by substituting PCL of molecular weight 14,000 g/mol as in Imbrogno et al. for the PLA in the method of Ma et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so for improved biocompatibility, ability to be fully excreted from the body one bioreabsorbed, relatively inexpensive production routes, and superior rheological and visco-elastic properties as compared to PLA microparticles as suggested by Imbrogno et al., given that both PLA and PCL microparticles are prepared via membrane emulsification.
Regarding the claimed recitation of suitability for preparing polymer filler for tissue repair, such recitation adds no additional required structure to the microparticles in the claimed method that is not already recited in the claims, nor does such recitation add any additional method steps that are not already recited in the claims, and thus the microsphere preparation method of Ma et al. in view of Imbrogno et al. as discussed above yields porous biodegradable polymer microparticles that are suitable for preparing polymer filler for tissue repair as claimed.
Regarding claim 4, Ma et al. discloses micropores (i.e., pores having diameter in the micrometer range) as discussed above, and such range overlaps the claimed range of 0.1-10 micrometers, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claims 5-6, although Ma et al. does not specifically disclose d10 greater than 20 µm and d90 less than 100 µm ranges or low span value less than 1 as claimed, Ma et al. does disclose uniformity of microspheres and varying the diameter thereof simply by using SPG membranes with different pore sizes as discussed above, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ma et al. as discussed above and to optimize the effectiveness and uniformity of the microspheres of Ma et al. in view of Imbrogno et al. as discussed above by varying the size of the microspheres to a desired size for a particular application simply by using SPG membranes with different pore sizes including narrowing the diameter distribution thereof for uniformity in the method of Ma et al. as discussed above through routine experimentation per MPEP 2144.05(II), including obtaining microspheres with controlled size (i.e., low span value), with a reasonable expectation of success.
	Regarding claim 8, Ma et al. teaches pressure of about 5.9-17.7 kPa, which overlaps the claimed range of 0.1-10 kPa, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive.
Applicant argues that the microspheres of Ma et al. are smooth (remarks page 6).  In response, Ma et al. teaches micropores in the microspheres as discussed above, and moreover the claims recite a spherical shape and do not otherwise specify smoothness or lack thereof.
Applicant argues that Ma et al. teaches microspheres for use in a drug delivery system rather than for preparing polymer filler for tissue repair as claimed (remarks pages 6-7).  In response, the claims merely recite that the microparticles are suitable for preparing polymer filler for tissue repair, but such recitation adds no additional required structure to the microparticles in the claimed method that is not already recited in the claims, nor does such recitation add any additional method steps that are not already recited in the claims, and thus the microsphere preparation method of Ma et al. as discussed above yields porous biodegradable polymer microparticles that are suitable for preparing polymer filler for tissue repair as claimed.  Although applicant points out that the claims are limited to microparticles of 20-40 µm and applicant points out how such size is advantageous for polymer fillers, Ma et al. discloses particles of 30.31 µm size which is within the claimed range.
Regarding the deletion of PLA from the claims (remarks page 7), Imbrogno et al. is now cited for disclosure of PCL as discussed in the rejection above.
Regarding the amended polymer molecular weight (remarks page 8), Imbrogno et al. is now cited for such molecular weight as discussed in the rejection above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617